Citation Nr: 1418977	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $5,560, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Pension Center's Committee on Waivers and Compromises (Committee) which denied the Veteran's request for a waiver of $32,956 indebtedness resulting from an overpayment of VA pension benefits. 

The amount of the Veteran's debt was reduced to $21,599 in July 2008, based upon the Veteran's submission of documentation showing his medical expenses during the time period at issue. 

The Veteran presented sworn testimony in support of his appeal during a September 2009 hearing before the undersigned Veterans Law Judge.  In April 2010, the Board remanded the matter for further evidentiary and procedural development. 

In a November 2011 decision, the Committee found that the creation of the debt was proper.  Also, partial waiver for the remaining overpayment debt, which was calculated as $16,039 was granted. 

The Board remanded this case again in October 2012.  In a July 2013 Memorandum, the Committee indicated that after the Committee waived recovery of the Veteran's remaining overpayment debt, which was calculated as $16,039, unfortunately, the Debt Management Center (DMC) did not process the grant and continued to collect recurring payments from the Veteran using the Treasury Offset Program).  To correct this action, the Veteran was issued a refund in the amount of $2,704.85 for the amounts erroneously recouped.  The Board notes that the amount of the debt currently under consideration is $5,560, which is the amount remaining after the initial reduction of the amount of the debt and after the partial waiver.

In August 2013, the Board remanded this case again so that the RO/Committee could obtain an undated financial status report (FSR) and issue an SSOC.  The development requested in the Board's remand has been accomplished and the case is now returned for appellate review. 

The Board notes that an Income Verification Match (IVM) folder was previously associated with the Veteran's file but has since been destroyed. 

Also, the Board notes that the Veteran's documents are contained in both his claims file as well as VA's Virtual System.


FINDINGS OF FACT

1.  The amount of overpaid pension benefits is $5,560.00.

2.  There is no evidence of fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the debt. 

3.  The Veteran was at fault in the creation of the overpayment of pension benefits because he did not timely notify VA of changes to his monthly income. 

4.  VA was not at fault in the creation of the overpayment of pension benefits. 

5.  The failure of the Government to insist upon its right to repayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled, based on his failure to inform VA of changes to his income. 

6.  The debt has already been recouped by VA; and collection of that indebtedness has not defeated the purpose of the benefit program, or otherwise been inequitable or against good conscience.



CONCLUSION OF LAW

The Veteran's overpayment debt, created by pension benefit payments made based upon incorrect income reported by the Veteran, in the amount of $5,560.00, was properly created and is valid; there is no statutory bar to waiver of recovery of the indebtedness; and equity and good conscience favors the recovery of the entire amount of the debt, with no waiver. 38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102, 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).

When a debt results from a participation in a VA benefits program, the veteran must be informed of the reasons for the debt, the exact amount of the debt, and the collection methods to be employed. 38 C.F.R. § 1.911(b), (d).  The veteran must also be notified of his rights and remedies, specifically, that he may informally dispute the creation or amount of debt, that he may request a waiver, and that he may request a hearing. 38 C.F.R. § 1.911(c), (d).  Here, September 2006, December 2006, and February 2007 letters provided the required information to the Veteran. 

This appeal was remanded by the Board in April 2010, October 2012, and August 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remands requested that the RO request a financial status report from the Veteran, obtain copies of VA medical records from the VA Medical Center (VAMC) in North Chicago, obtain a copy of a June 2008 supplemental statement of the case (SSOC), and conduct additional development to account for the monies that had been paid to the Veteran by SSA.  Copies of the records from the VAMC in North Chicago were obtained for the relevant time frame and added to the record.  The RO sent the Veteran letters in June 2011 and September 2013 requesting current financial information, which was subsequently obtained.  Correspondence from the RO and a July 2013 RO Memorandum reflects that the June 2008 SSOC was unobtainable.  An audit of the Veteran's paid and due monies also was conducted.  The Board finds that there has been substantial compliance with its prior remand, as the RO met its duty to attempt to obtain all relevant information. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

The Veteran was provided an opportunity to set forth his contentions during the September 2009 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). The record reflects that at the September 2009 hearing the undersigned set forth the issue to be discussed at the hearing, focused on the requirements for obtaining a waiver of an overpayment, and sought to identify any further development that was required to help substantiate the claim.  Moreover, the undersigned remanded the claim in April 2010, October 2012, and August 2013 to seek further development based, in part, on testimony provided at the hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Accordingly, the Board finds that it may proceed to adjudication of this appeal.


II.  Validity of the Debt

The Court has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C.A. § 5302; 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998). 

The Board has reviewed the circumstances leading up to the creation of the overpayment and finds that its creation was valid. 

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct. 38 U.S.C.A. § 1521(a) (West 2002).  Basic entitlement to such pension exists if, among other things, the Veteran's annual income is not in excess of the maximum annual pension rate (MAPR). 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2013).  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 . 38 C.F.R. § 3.271(a)  (2011).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items. 38 C.F.R. § 3.272  (2013).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

Effective from September 2002, the Veteran was in receipt of nonservice-connected pension benefits.  In a January 2003 letter, the Veteran was notified that the amount of his pension benefits was based on his having no countable income.  The letter further noted that it was his responsibility to tell VA right away if his income changed, for instance, from SSA benefits.  The record shows that the Veteran started receiving Social Security benefits in January 2004.  Another letter from the RO was issued in August 2006, reminding the Veteran to tell VA immediately if there was any change in his income, which was not previously reported.  For instance, if he started receiving Social Security benefits, the amount should be reported.

In September 2006 the VA Milwaukee Pension Center notified the Veteran that it had received information that the Veteran was receiving Social Security Administration (SSA) benefits that had not been reported to VA.  As a result, an overpayment of pension benefits to the Veteran had been processed.   The Veteran was requested to submit additional information on his behalf.

Thereafter, in December 2006 the RO found that the overpayment had been made in the amount of $32,956 and notified the Veteran that the amount owed from him would be taken from his VA benefits effective in March 2007.  The Veteran requested a waiver of the overpayment and indicated that he told VA personnel at the VAMC in North Chicago that he was receiving SSA benefits and believed he had told the right people.

As noted above, in February 2007 decision of the Pension Center's Committee on Waivers and Compromises (Committee) denied the Veteran's request for a waiver of $32,956 indebtedness resulting from an overpayment of VA pension benefits. 
The amount of the Veteran's debt was reduced to $21,599 in July 2008, based upon the Veteran's submission of documentation showing his medical expenses during the time period at issue. 

In a November 2011 decision, the Committee found that the creation of the debt was proper.  Also, partial waiver for the remaining overpayment debt, which was calculated as $16,039 was granted. 

In a July 2013 Memorandum, the Committee indicated that after the Committee waived recovery of the Veteran's remaining overpayment debt, which was calculated as $16,039, unfortunately, the Debt Management Center (DMC) did not process the grant and continued to collect recurring payments from the Veteran using the Treasury Offset Program.  To correct this action, the Veteran was issued a refund in the amount of $2,704.85 for the amounts erroneously recouped.  The amount of the debt currently under consideration is $5,560, which is the amount remaining after the initial reduction of the amount of the debt and after the partial waiver.

The Board concludes that creation of the overpayment in the current amount of $5,560.00 was proper.  The Veteran was receiving death pension benefits based on VA's finding that he had no countable income. That status changed in January 2004 when he began receiving SSA disability benefits.  Additionally, the calculated amount of the overpayment appears to correspond with the amount of the excess pension benefits paid by VA. 

III. Waiver of the Overpayment

The Veteran alleges that the overpayment created by his receipt of pension benefits when he was concurrently receiving unreported SSA disability income should be waived because he notified VA of his SSA income and it would cause him financial hardship for VA to recoup the money. 

A. Statutory Bar

If there is an indication of fraud, misrepresentation or bad faith in the creation of an overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted. 38 U.S.C.A. § 5302  (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2013).  The Committee determined that the Veteran was at significant fault in the creation of the debt but did not expressly find that the Veteran had demonstrated bad faith in creating the overpayment.  It is the Board's responsibility to consider the matter of bad faith on a de novo basis.  Indeed, the Court has held that the Board must independently address this preliminary consideration before addressing whether waiver would be appropriate under the applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994). 

The term "bad faith" generally describes unfair or deceptive dealing by someone who seeks to gain by such dealing at another's expense.  An appellant's conduct in connection with an overpayment exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  See Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b)  (2013).

The Veteran testified at his Board hearing that although he realized he was getting extra money he thought he had done what he needed to notify VA of his Social Security income.  He specifically stated, "I mean, I realize I was getting my check every month, which is Social Security.  I was living basically almost like a king and I had extra money and everything to go by.  But since that's happened - and I thought I did my job by reporting it."  (See September 2009 Board hearing transcript, p. 11.)  While this suggest that the Veteran knew he was getting an unfair advantage, as the Veteran has stated that he thought he had done what he needed to notify VA of his Social Security income, the Board will resolve all doubt in the Veteran's favor that it was not his intent to seek an unfair advantage.  

Hence, there is no statutory bar to waiver of recovery of the overpayment.

B. Equity and Good Conscience

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1. Fault of the debtor. Whether the actions of the debtor contributed to the creation of the debt. 
2. Balancing of faults. Weighing of the fault of the debtor against that of VA. 
3. Undue hardship. Whether collection would deprive the debtor or family of basic necessities. 
4. Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 
5. Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor. 
6. Changing position to one's detriment. Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation. 

38 C.F.R. § 1.965(a)  (2013).

The Board will consider each of these elements in turn. 

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  See Veterans Benefits Administration  Circular 20-90-5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control an appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether an appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the government.  The age, financial experience, and education of the appellant should also be considered in these determinations. 

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect her entitlement to receive the benefit being paid. 38 U.S.C.A. § 1506(3) (West 2002); 38 C.F.R. §§ 3.277, 3.652 (2013).  Here, the Veteran did not notify VA of the change in his SSA benefits, which resulted in the overpayment of pension benefits. 

As noted above, the Veteran has alleged that he told VA medical personnel at the VAMC in North Chicago about his SSA benefits.  However, review of the treatment records from the VAMC in North Chicago for the relevant time period does not reflect that the Veteran shared this information.  Moreover, the Veteran continued to receive notice letters from VA indicating that it was his responsibility to keep VA informed of any change in his income to include receiving any SSA benefits.  The Veteran was in control of the circumstances leading to the overpayment and he did not exercise a high degree of care by failing to inform VA of his SSA benefits.  He testified at the Board hearing that he was aware that he was getting extra money, so he obviously had the wherewithal based on his education, age, and financial experience to know that he was getting the additional benefits from SSA in addition to his pension benefits.  He also received a letter in 2006 from VA that he should notify VA of any additional income he received including SSA income, which would have been after the date in 2005 in which he allegedly told someone at the VAMC in North Chicago that he was receiving SSA benefits.  Therefore, the Veteran is at fault in the creation of the overpayment since the evidence shows he was notified of his duty to keep VA informed of any changes in his income and failed to notify VA of the change in receiving SSA benefits. 

Regarding the balancing of faults, the Board finds that VA was not at fault in creating the overpayment.  As noted previously, in January 2003 and August 2006, VA sent the Veteran letters informing him that he needed to notify VA immediately if there was any change in his income or that of his family. These letters specifically state that VA needed to be notified as soon as any SSA benefits were awarded and that if he did not advise VA promptly of any change an overpayment may be created.

Additionally, when VA was notified by SSA that the Veteran was receiving SSA disability benefits VA took prompt action to reduce his award and to create an overpayment in his account. Specifically, in September 2006, VA notified the Veteran that it was aware that he was in receipt of SSA disability benefits and proposed to reduce his pension payments for the pertinent time period.  In December 2006, took the proposed action to reduce the Veteran's pension benefits and VA notified the Veteran of the amount of his overpayment.  

As noted above, the statutes and regulations specifically place the burden on the individual in receipt of pension benefits to notify VA of any change in income. 38 U.S.C.A. § 1506(3) (West 2002); 38 C.F.R. §§ 3.277, 3.652 (2013).  Therefore, the Board concludes that there was no fault on the part of VA in creation of the overpayment.

In sum, the Board finds that VA duly informed him of his obligation to timely report income changes.  However, he failed to promptly report his SSA disability benefits which led to the creation of the overpayment in this case.  There is no indication of any fault on the part of the VA in the creation of the overpayment, since prompt action was taken to reduce his benefits and create an overpayment upon learning of his SSA income.  It is clear that the Veteran's actions, or lack of action, caused the overpayment without any fault on the part of VA. 

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  The Veteran has alleged that he continues to have financial hardship and submitted a Financial Status Report in November 2013 that his monthly expenses were higher than his monthly income.  Specifically his rent or mortgage payment, food, utilities and heat, fuel for vehicle, car insurance, water delivery service, and car payments totaled $1,760.00; while his monthly income totaled $1,351.00; with a short fall of $409.64.  The information of record does not show that the Veteran would be deprived of food, clothing, shelter or other basic necessities as a result of his payment to VA.  In addition as the overpayment of pension benefits is a valid debt to the Government, there is no reason that the Veteran should not provide the Government with the same consideration that he accords his private creditors. 

Notably, the Veteran does not need to pay any amount of the remaining balance back to VA since VA has already recovered the balance of $5,560.00 from a payment of past due benefits. 

Based on these factors, the Board finds that the withholding of the balance of the overpayment does not result in undue financial hardship or deprive the Veteran of the basic necessities of life.  The debt owed to VA is of at least equal importance to the Veteran's installment debts and must be repaid.

Regarding the element of defeating the purpose of the intended benefit, the $5,560.00 was recouped from the Veteran's pension benefits.  The purpose of pension benefits is to provide supplemental income to veterans of periods of war who are permanently and totally disabled due to non-service connected disabilities and whose income is below a certain level.  The record reflects that the Veteran's pension benefits are a principal source of income for the Veteran, along with his SSA disability benefits. Therefore, recovery of the overpayment would defeat the purpose of the intended benefit. 

The Board further concludes that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of additional pension benefits paid which he was not entitled to based on income limitations) based on his failure to timely notify VA of a change in his countable income.

The Board also has considered the factor of whether the Veteran's reliance on the benefits caused his to change his position to his detriment.  However, there is no evidence of record indicating that the expected receipt of such benefits caused him to relinquish a valuable right or incur a legal obligation.

Weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery.  The only factor in the Veteran's favor is that the purpose of the withheld benefits has been defeated; however, with all other factors being against his claim, the Board finds that the Government's right to full restitution of the remaining overpayment should not be moderated.  Accordingly, the Board finds that recovery of the overpayment of $5,560.00 was not against equity and good conscience, and waiver of recovery of the overpayment is denied.





ORDER

Entitlement to a waiver of recovery of an overpayment of VA pension benefits already recouped in the amount of $5,560, to include whether the overpayment was properly created, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


